Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment filed 1/24/2022.
Claims 16-35 are pending. Claims 1-15 have been canceled. Claims 21-35 are new. Claims 16, 17, 19 and 20 have been amended.
		
Election/Restrictions
Applicant’s election without traverse of invention Group II (method), Species A (FIG. 6), Species II (FIG. 9), and Species Y (FIG. 13) in the reply filed on 1/24/2022 is acknowledged.
Applicant indicate claims 16-35 are directed to the elected invention and species. However, claim 25 reciting “the inner spacer comprises depositing a dielectric material in contact with the drift region” is directed to non-elected Species B (FIG. 7) where the gate dielectric is etched between the two gates to allow the inner spacer 602 to contact the drift region 206. In the elected Species A shown in FIG. 6, the inner spacer 602 is formed over the gate dielectric 601, and the inner spacer 602 does not contact the drift region 206.
Therefore, claims 16-24 and 26-35 are directed to the elected inventions and species. Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/24/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 reciting “a source region abutting the first outer spacer” and “a drain region abutting the second outer spacer” render the claim indefinite because it is unclear how the source/drain regions which are formed laterally offset and under the outer spacers can be arranged to “abut” the outer spacers. More specifically, Applicant’s drawings (e.g. FIG. 9) shows the source region 802 and the drain region 806 to be beneath and laterally adjacent to the outer spacers 604. However, the spacers 604 do not contact or “abut” any sides of the source/drain regions 802,806. Therefore, it is unclear what constitutes “abutting” as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-24, 27 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strachan et al. US 2017/0125252 A1 (Strachan).

    PNG
    media_image1.png
    599
    812
    media_image1.png
    Greyscale

In re claim 16, Strachan discloses (e.g. FIGs. 1-2 & 4) a method for forming a semiconductor structure, the method comprising: 
forming a channel region 110 and a drift region 114,116 in a substrate 104; 
depositing a gate dielectric layer 126 on top surfaces of the channel region 110, the drift region 114,116, and the substrate 104; 
depositing a gate material 146 (FIG. 2A) on the gate dielectric layer 126; 
etching the gate material 146 to form a dual gate structure 128,130 (FIG. 2B), comprising: 
a first gate structure 128 over the channel 110 and drift regions 116; and 
a second gate structure 130 over the drift region 116;
etching the gate dielectric layer 126 (FIG. 2E); 
forming outer spacers 134,136,138,140 (FIG. 2C-2D) on outer sidewalls of the dual gate structure 128,130; and 
forming an inner spacer (gap 132 with 134,136,142) in contact with the first and second gate structures 128,130.

In re claim 17, Strachan discloses (e.g. FIG. 2D) wherein forming the inner spacer (gap 132 with 134,136,142) comprises: depositing a dielectric material 134,136,142 in an opening 132 between the first and second gate structures 128,130; converging the dielectric material 134,136,142 at a top of the opening; and enclosing a pocket of air (voids in gap 132, ¶ 22) within the dielectric material 134,136,142 between the first and second gate structures 128,130.

In re claim 18, Strachan discloses (e.g. FIG. 2D) further comprising: doping a portion of the channel region 110 to form a source region 162; and doping a portion of the drift region 114 to form a drain region 164.

In re claim 19, Strachan discloses (e.g. FIG. 2C-2E & 4) wherein etching the gate dielectric layer 126 comprises: protecting portions of the gate dielectric layer 126 between the first and second gate structures 128,130 (FIG. 2C shows the gate dielectric 126 in gap 132 remains protected under inner spacer 134,136; FIG. 4 shows gate dielectric 426 in gap 432 remains protected under inner spacer 432).

In re claim 20, Strachan discloses (e.g. FIGs. 2C,2D & 4) wherein forming the inner spacer 134,136,142 (in gap 132) comprises depositing a dielectric material 134,136,142 on portions of the gate dielectric layer 126 (see FIGs. 2C & 4) between the first and second gate structures 128 and 130.

In re claim 21, Strachan discloses (e.g. FIGs. 1-5) a method, comprising: 
forming a channel region 110 and a drift region 114,116; 
depositing a gate dielectric layer 126 on top surfaces of the channel region 110 and the drift region 114,116; 

forming a second gate structure 130 over the drift region 116; 
etching the gate dielectric layer 126 (FIG. 2E); 
forming a first outer spacer 134+138 on an outer sidewall of the first gate structure 128 (FIG. 2D); 
forming a second outer spacer 136+140 on an outer sidewall of the second gate structure 130 (FIG. 2D); and 
forming an inner spacer 134,136,142 (in gap 132) in contact with an inner sidewall of the first gate structure 128 and an inner sidewall of the second gate structure 130.

In re claim 22, Strachan discloses (e.g. FIG. 2E & 4) further comprising forming a masking element 134,136,142 or (442 in FIG. 4) between the first and second gate structures 128,130 or (428,430) prior to etching the gate dielectric layer 126,426.

In re claim 23, Strachan discloses (e.g. FIG. 2D) wherein forming the inner spacer 134,136,142 comprises depositing a dielectric material 134,136,142; and enclosing an airgap within the dielectric material (voids in gap 132, ¶ 22). 
In re claim 24, Strachan discloses (e.g. FIG. 4) wherein forming the inner spacer 442 comprises forming a dielectric structure 442 with a non-planar top surface.

In re claim 27, Strachan discloses (e.g. FIGs. 2A-2B) wherein forming the first and second gate structures 128,130 comprises depositing a silicon material 146 (¶ 17).

In re claim 30, as best understood, Strachan discloses (e.g. FIG. 2D) further comprising: forming a source region 162 “abutting” the first outer spacer 134,138; and forming a drain region 164 “abutting” the second outer spacer 136,140.


Claims 16, 18-22, 24, 27, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hikida US 2012/0168869 A1.

    PNG
    media_image2.png
    562
    803
    media_image2.png
    Greyscale

In re claim 16, Hikida discloses (e.g. FIGs. 1-5) a method for forming a semiconductor structure, the method comprising: 
forming (FIG. 2c) a channel region 4 (or one of 7) and a drift region 7 in a substrate 1; 
depositing (FIG. 2c) a gate dielectric layer 6 on top surfaces of the channel region 4, the drift region 7, and the substrate 1 (¶ 84-85); 
depositing a gate material on the gate dielectric layer 6 (polysilicon film, ¶ 89); 
etching the gate material to form a dual gate structure 9A and (9B or 9C) (FIG. 3e), comprising: 
a first gate structure 9A over the channel 4 and drift regions 7; and 
a second gate structure 9B,9C over the drift region 7;
etching the gate dielectric layer 6 (FIG. 3f); 

forming an inner spacer 11 (inside 9B,9C) in contact with the first and second gate structures 9A+9B/9C.

In re claim 18, Hikida discloses (e.g. FIG. 4g) further comprising: doping a portion of the channel region 4 to form a source region 12 (source/drain 12 is doped into drift 7 which is doped into region 4; alternatively, one of the region 7 can be considered to form the “channel region” and the source region 12 is doped into the “channel region” 7); and doping a portion of the drift region 7 to form a drain region 12.

In re claim 19, Hikida discloses (e.g. FIG. 3e-3f) wherein etching the gate dielectric layer 6 comprises: protecting portions of the gate dielectric layer 6 between the first and second gate structures 9A+9B/9C (portion of gate dielectric 6 between gate structures protected by 11); and etching exposed portions of the gate dielectric layer 6 (see FIG. 3f).

In re claim 20, Hikida discloses (e.g. FIG. 3f) wherein forming the inner spacer 11 (between 9A and 9B/9C) comprises depositing a dielectric material on portions of the gate dielectric layer 6 between the first and second gate structures 9A and 9B/9C (¶ 93).

In re claim 21, Hikida discloses (e.g. FIGs. 1-5) a method, comprising: 
forming a channel region 4 (or one of 7) and a drift region 7; 
depositing a gate dielectric layer 6 on top surfaces of the channel region 4 and the drift region 7; 
forming a first gate structure 9A over the channel 4 and drift 7 regions; 
forming a second gate structure 9B,9C over the drift region 7; 

forming a first outer spacer 11 on an outer sidewall of the first gate structure 9A (11 to the right of 9A); 
forming a second outer spacer 11 on an outer sidewall of the second gate structure 9B (11 to the left of 9B or to the right of 9C); and 
forming an inner spacer 11 (between 9A and 9B/9C) in contact with an inner sidewall of the first gate structure 9A and an inner sidewall of the second gate structure 9B/9C.

In re claim 22, Hikida discloses (e.g. FIG. 3f) further comprising forming a masking element 11 between the first and second gate structures 9A and 9B/9C prior to etching the gate dielectric layer 6 (11 is formed on 6 before etch back, ¶ 93).

In re claim 24, Hikida discloses (e.g. FIG. 3f) wherein forming the inner spacer 11 comprises forming a dielectric structure 11 with a non-planar top surface.

In re claim 27, Hikida discloses (e.g. FIG. 3e) wherein forming the first and second gate structures 9A, 9B/9C comprises depositing a silicon material (¶ 89).

In re claim 30, as best understood, Hikida discloses (e.g. FIG. 4g) further comprising: forming a source region 12 “abutting” the first outer spacer 11; and forming a drain region 12 “abutting” the second outer spacer 11.


Claims 16, 18-22, 24, 26-31 and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalnitsky et al. US 2020/0402812 A1 (Kalnitsky).

    PNG
    media_image3.png
    458
    792
    media_image3.png
    Greyscale

In re claim 16, Kalnitsky discloses (e.g. FIGs. 2-13) a method for forming a semiconductor structure, the method comprising: 
forming (FIG. 3) a channel region 120a,120b and a drift region 130 in a substrate 110; 
depositing (FIG. 3) a gate dielectric layer 194a,b,174a,b on top surfaces of the channel region 120a,120b, the drift region 130, and the substrate 110 (¶ 17); 
depositing (FIG. 3) a gate material 196a,b,176a,b on the gate dielectric layer 194a,b,174a,b (¶ 17); 
etching the gate material 196a,b,176a,b to form a dual gate structure 196a,b, 176a,b (¶ 17), comprising (FIG. 3): 
a first gate structure 196a,b over the channel 120a,b and drift regions 130; and 
a second gate structure 176a,b over the drift region 130;
etching the gate dielectric layer 194a,b,174a,b (FIG. 3, ¶ 17 or FIG. 10, ¶ 25); 
forming outer spacers 199a,179a,179b,199b (FIG. 4) on outer sidewalls of the dual gate structure 196a,b,176a,b; and 


In re claim 18, Kalnitsky discloses (e.g. FIG. 5) further comprising: doping a portion of the channel region 120a,b to form a source region 140a,b; and doping a portion of the drift region 130 to form a drain region 150.

In re claim 19, Kalnitsky discloses (e.g. FIGs. 9-10) wherein etching the gate dielectric layer 194a,b,174a,b comprises: protecting portions of the gate dielectric layer 174a,b between the first and second gate structures (between 196a and 176b or between 196b and 176a); and etching exposed portions of the gate dielectric layer 194a,b (see FIG. 10, ¶ 25).

In re claim 20, Kalnitsky discloses (e.g. FIGs. 3-8) wherein forming the inner spacer (include everything between 192a and 172b) comprises depositing a dielectric material 178a (¶ 17) on potions of the gate dielectric layer 174a between the first 196a and second 176b gate structures.

In re claim 21, Kalnitsky discloses (e.g. FIGs. 3-13) a method, comprising: 
forming (FIG. 3) a channel region 120a,120b and a drift region 130; 
depositing (FIG. 3) a gate dielectric layer 194a,b,174a,b on top surfaces of the channel region 120a,120b and the drift region 130; 
forming (FIG. 3) a first gate structure 196a,b over the channel 120a,b and drift 130 regions; 
forming a second gate structure 176a,b over the drift region 130; 
etching the gate dielectric layer 194a,b,174a,b (FIG. 3, ¶ 17 or FIG. 10, ¶ 25); 

forming a second outer spacer 179a,b (FIG. 4) on an outer sidewall of the second gate structure 176a,b; and 
forming an inner spacer 199a,b,179a,b (199a,199b,179a,179b between 196a/196b and 176a/176b) in contact with an inner sidewall of the first gate structure 196a,b and an inner sidewall of the second gate structure 176a,b.

In re claim 22, Kalnitsky discloses (e.g. FIGs. 3 & 9-10) further comprising forming a masking element 178a,b or 240 between the first and second gate structures (e.g. 178a between 196a and 176b, or 178b between 196b and 176a, or 240 between 196a and 196b)prior to etching the gate dielectric layer (FIG. 3, ¶ 17 or FIG. 10, ¶ 25).

In re claim 24, Kalnitsky discloses (e.g. FIG. 4) wherein forming the inner spacer (199a,199b,179a,179b between 196a/196b and 176a/176b) comprises forming a dielectric structure with a non-planar top surface.

In re claim 26, Kalnitsky discloses (e.g. FIGs. 3 & 9-12) replacing the first gate structure 196a,b with a metal gate structure 168a,b.

In re claim 27, Kalnitsky discloses (e.g. FIG. 3) wherein forming the first and second gate structures 196a,b,176a,b comprises depositing a silicon material (¶ 17).

In re claim 28, Kalnitsky discloses (e.g. FIGs. 3-4) forming the first outer spacer 199a,b comprises depositing a dielectric material 199a,b in contact with the gate dielectric layer 194a,b and the channel region 120a,b.

In re claim 29, Kalnitsky discloses (e.g. FIGs. 3-4) forming the second outer spacer 179a,b comprises depositing a dielectric material 179a,b in contact with the gate dielectric layer 174a,b and the drift region 130.

In re claim 30, as best understood, Kalnitsky discloses (e.g. FIG. 5) further comprising: forming a source region 140a,b “abutting” the first outer spacer 199a,b; and forming a drain region 150 abutting the second outer spacer 179a,179b.

In re claim 31, Kalnitsky discloses (e.g. FIGs. 3-13) a method, comprising: 
forming (FIG. 3) a channel region 120a,120b and a drift region 130; 
depositing (FIG. 3) a gate dielectric layer 194a,b,174a,b on top surfaces of the channel region 120a,b and the drift region 130; 
depositing (FIG. 3) a gate material 196a,b,176a,b on the gate dielectric layer 194a,b,174a,b; 
etching the gate material to form (FIG. 3): 
a first gate structure 196a,b over the channel 120a,b and drift 130 regions; and 
a second gate structure 176a,b over the drift region 130; 
etching the gate dielectric layer 194a,b,174a,b (FIG. 3, ¶ 17 or FIG. 10, ¶ 25); and 
replacing the first gate structure 194a,b with a metal gate structure 168a,b (FIG. 12).

In re claim 33, Kalnitsky discloses (e.g. FIG. 5) further comprising: doping a portion of the channel region 120a,b to form a source region 140a,b; and doping a portion of the drift region 130 to form a drain region 130.



In re claim 35, Kalnitsky discloses (e.g. FIGs. 3 & 9-10) further comprising forming a masking element 178a,b or 240 between the first and second gate structures (e.g. 178a between 196a and 176b, or 178b between 196b and 176a, or 240 between 196a and 196b) prior to etching the gate dielectric layer (FIG. 3, ¶ 17 or FIG. 10, ¶ 25).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kalnitsky as applied to claim 31 above, and further in view of Hause et al. US 2010/0102363 A1 (Hause).
In re claim 32, Kalnitsky discloses the claimed invention including (e.g. FIGs. 3-8) depositing a dielectric material (including sidewall spacers 199a,b,179a,b, protection oxides 210a,b, etch stop layer 220 and ILD 230) in an opening 50a,b between the first and second gate structures 192a,b and 172a,b; converging the dielectric material 199a,b,179a,b,210a,b,220,230 at a top of the opening 50a,b (FIG. 7). 
Kalnitsky does not explicitly disclose the dielectric material 199a,b,179a,b,210a,b,220,230 converges so as to enclose a pocket of air within the dielectric material.


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Kalnitsky’s device with adequate dimensions that allows the dielectric material 199a,b,179a,b,210a,b,220,230 to converge at the top of the openings 50a,b while enclosing an air gap as taught by Hause for reducing capacitance coupling. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0161230 A1 teaches (FIG. 1B) a transistor with a replacement metal gate 13G1 and a polysilicon gate 13G2
KR 20090066676 A teaches (FIG. 2a) a high voltage transistor with dual gate.
WO 2012066695 A1 teaches (FIG. 1) a high voltage transistor with dual gate.
US 2015/0123199 A1 teaches (FIG. 1J) a LDMOS having dual gate
US 2017/0084736 A1 teaches (FIGs. 1a-1c) a high voltage transistor with a replacement metal gate and a polysilicon gate.
US 2018/0277677 A1 teaches (FIG. 1) a high voltage transistor with dual gate
US 2019/0027585 A1 teaches (FIG. 7) EDMOS with plural gates.
US 2022/0005950 A1 teaches (FIG. 1B) a high voltage transistor with plural gates
US 2006/0065928 A1 teaches (FIG. 1B) a high voltage transistor with plural gates

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/YU CHEN/Primary Examiner, Art Unit 2815